

117 HR 3556 IH: To prohibit the use of Federal funds for the installation of fencing around the perimeter of the United States Capitol or the United States Capitol Grounds.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3556IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Calvert introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the use of Federal funds for the installation of fencing around the perimeter of the United States Capitol or the United States Capitol Grounds.1.Prohibiting use of funds for permanent fencing around United States CapitolNo Federal funds may be used to install permanent above ground fencing around—(1)the perimeter of any of the Capitol Buildings described in section 5101 of title 40, United States Code; or(2)the perimeter of the United States Capitol Grounds, or any portion thereof, described in section 5102 of such title.2.Prohibiting use of funds for existing temporary fencing(a)ProhibitionNo Federal funds may be used to respond to the attacks on the United States Capitol and the United States Capitol Grounds on January 6, 2021, or any ongoing, unspecified security threat by installing temporary fencing around—(1)the perimeter of any of the Capitol Buildings described in section 5101 of title 40, United States Code; or(2)the perimeter of the United States Capitol Grounds, or any portion thereof, described in section 5102 of such title.(b)Removal of existing temporary fencingNot later than 15 days after the date of the enactment of this Act, the Architect of the Capitol shall remove any fencing that was installed around the United States Capitol Buildings and the United States Capitol Grounds on or after January 6, 2021.